           Case 1:17-cr-00630-ER Document 114-2 Filed 08/29/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_____________________________________________
                                              )
UNITED STATE OF AMERICA                       )            NO.: 17-cr-00630 (ER)
                                              )
       - v. -                                 )            STATEMENT PURSUANT TO
                                              )            RULE 1.4
                                              )
MARK S. SCOTT,                                )
                                              )            ECF CASE
                    DEFENDANT.                )
_____________________________________________ )



       JAMES NOBLES, duly admitted to practice in this Court, declares under penalty of

perjury:

       1.      I am co-counsel for defendant Mark S. Scott.

       2.      I was advised by Arlo Devlin-Brown of Covington & Burling LLP on Wednesday,

August 28, 2019, that he had been retained to replace me in my representation of Mr. Scott.

       3.      Mr. Devlin-Brown has filed a notice of appearance dated September 10, 2018.

       4.      My firm does not have a lien against Mr. Scott.

       5.      Trial is set for October 7, 2019.

WHEREFORE we respectfully request that the stipulation previously submitted be so ordered.

DATED:         August 29, 2019
               Rochester, New York

                                                    Respectfully submitted,


                                                    /s/ James Nobles_______
                                                    James Nobles
                                                    Counsel for Defendant, Mark S. Scott
                                                    Nobles & DeCarolis
                                                    1507 Monroe Avenue
                                                    Rochester, New York 14618
                                                    Tel:   (585) 546-1260
                                                    Fax: (585) 697-9214
                                                    Email: james@noblesdefense.com
